Case 4:20-cv-40025-DHH Document 2 Filed 03/09/20 Page 1 of 4
CWE
IN CLERKS OFFICE
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS-? Pil >: 16
CENTRAL DIVISION

 

SPIRO SPYROPOULOS,
Plaintiff,

Civil Action

No. QO -CV-400A5 -DHH

 

CHARLIE D. BAKER, IV, in his capacity as the Chief
Executive Officer of the Commonwealth of Massachusetts;
KAREN E. SPILKA, in her capacity as the President of
the Senate of the Massachusetts General Court;

ROBERT A. DeLEO, in his capacity as the Speaker of the
House of Representatives of the Massachusetts General
Court; MELANIE C. ERESIAN a/k/a MELANIE CARA
ERESIAN: NORSCIT INVESTMENTS, LLC; ARA
ERESIAN, JR.; and RY-CO INTERNATIONAL, LTD.,

Defendants.

hoo a Gere ee Rea tengomiainngt tgs i aalledthewihick LIC Md

 

NOTICE OF REMOVAL OF ACTION

TO: The Clerk of the United States District Court for the District of Massachusetts:

In accordance with the provisions of 28 U.S.C. ss. 1331 and 1441(c)(1)(A)(B), named
Defendant, Ara Eresian, Jr. (hereinafter the “Defendant” or “Movant”) hereby removes the

within captioned civil action, No. 19 MISC 000393, from the Land Court Dept. of the Trial
Case 4:20-cv-40025-DHH Document 2 Filed 03/09/20 Page 2 of 4

Court (hereinafter the “State Court”) to the United States District Court for the District of

Massachusetts — Central Division.

2. FURTHER, in accordance with the provisions of 28 U.S.C. s. 1446(a), such removal is
premised and thus so effected upon federal question [jurisdiction], in that this action
involves one or more claims arising under Amend. 5 to the United States Constitution, as
made applicable to the several states by Amend. 14 to the United States Constitution, as to
the constitutionality of M.G.L.c. 260, s. 33, as amended by St. 2006, c. 63, s. 6 of the Acts
and Resolves of the Massachusetts General Court, more commonly known as the

“Obsolete Mortgage Statute”.

3. FURTHER, in accordance with the provisions of 28 U.S.C. s. 1446(b), the Movant states
that he was served with process issued by the State Court in the instant civil action by a
Deputy Sheriff in and for the County of Worcester on February 14, 2020 along with
copies of (1) State Court Civil Cover Sheet (of the original) (2) Plaintiff's First Amended
Complaint; (3) Amended Suggestion Of Unconstitutionality Of M.G.L.c. 260, S. 33,
As Amended By St. 2006, c. 63, S. 6 each filed on behalf of the named Plaintiff, Spiro
Spyropoulos to the underlying civil action; and (4) Proof of Service upon Movant, and
thus such action has been properly removed to the United States District Court for the

District of Massachusetts — Central Division within 30-days receipt of such service!.

4. FURTHER, in accordance with the provisions of 28 U.S.C. s. 1446(a), the Movant

contemporaneously submits herewith a copy of all process, pleadings, and orders served

 

1 The Movant was nof a named party to the within civil action, and thus was not served with process prior
to February 14, 2020.
Case 4:20-cv-40025-DHH Document 2 Filed 03/09/20 Page 3 of 4

upon the Movant in such action, with copies of all other process, pleadings, and orders
served, filed and docketed in said action with the State Court within 30-days next from the

date hereof.

AND CONCLUDING, in accordance with the provisions of 28 U.S.C. s. 1446(d), the

tn

Movant shall give notice of such removal to the State Court and the parties heretofore
appearing in said action forthwith, and thereupon the State Court shall take no further

action in this matter.

WHEREFORE, Defendant, Ara Eresian, Jr. prays that the within action be removed

to the United States District Court for the District of Massachusetts — Central Division.

Respectfully submitted,
DEFENDANT,

ARA ERESIAN, JR.,

 

 

Bam Jr., J.D., PRO SE
O. Box 499

Shrewsbury, MA 01545-0499
Tel: (774)-258-0961

Email: alr@townisp.com

Date: March ; , 2020
Case 4:20-cv-40025-DHH Document 2 Filed 03/09/20 Page 4 of 4

CERTIFICATE OF SERVICE

. . G woe
I, Ara Eresian, Jr., hereby certify that on the day of March, 2020, I served a copy
of the within Notice Of Removal Of Action, via (U.S.) first class mail, postage prepaid and/or e-
mail, upon the following:

Glen F. Matheson, Esquire
Matheson Law Office

900 Main Street, Suite A
Worcester, MA 01610-5406

Kendra Kerscherf, Asst. Atty. General

Office of the Massachusetts Attorney General
One Ashburton Place, 18" Floor

Boston, MA 02108-1518

RY-CO International, Ltd.
P.O. Box 11
Worcester, MA 01613-0011

caaoel!

LY Ara Eresian, Jr., J.
